Botein, P. J.
(dissenting in part). If there is an apparent tendency to confuse inherent in the use of the party name by the defendants, that circumstance alone would entitle plaintiff to equitable relief. The length of time that an organization has used the name, previous sanction, or the fact that it has been chartered by a State or national association, would then become wholly immaterial. Upon this premise, there is no basis for the distinctions made in the majority opinion among some of the defendant organizations.
While the “Women’s Republican Club of Riverdale and Spuyten Duyvil ’ ’ may have been in existence for 38 years and may have used its name long prior to the 1937 amendment of section 10 of the Membership Corporations Law, its name is not essentially different from that of the “ Republican Clubs of Riverdale and Spuyten Duyvil ”, and there appears to be an equal tendency to confuse. The use of a party name modified solely by a geographical designation gives the user the appearance of a local branch of the party organization. I would not, therefore, exempt the “ Women’s Republican Club of Riverdale and Spuyten Duyvil ” from the operation of the decretal provisions. There is no apparent tendency to confuse, however, in the use of the names “ West Bronx Young Republican Club ”, “ Committee for a Stronger Republican Party in Bronx County ”, or “ The Bronx Committee for a Stronger O. 0. P.”, and I would therefore be in favor of modifying the decree to allow the use of each of those names. I would further modify the order to permit the use of the party name by the other designated groups if the legend that such groups were either opposed to the regular organization or not affiliated with the regular organization appeared in prominent lettering together with the *397name. A requirement that the legend be equal in size or type to the organization name would be impractical in many instances.